DETAILED ACTION
In Reply filed on 03/04/2022, claims 16-35 are pending. Claims 18 and 30-31 are canceled. Claims 29, 32-35 are withdrawn. Claims 16, 19, 22, 26, 29, 33, and 35 are currently amended. Claims 16-17, 19-28 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous objections to drawings have been withdrawn based on Application’s amendment. 
35 USC 112(f) interpretations of claims 16 and 22 have been withdrawn based on Applicant’s amendment. However, new interpretation has been established with claim 16. 
35 USC 102 rejection of claims 16-17 as anticipated by Ochi has been withdrawn in view of Applicant’s amendment. However, 35 USC 103 rejections have been established. See Response to Argument. 
35 USC 103 rejection of claims 19-28 have been maintain in view of Applicants’ amendment. See Response to Argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the additive manufacturing system comprising” should be in one-line sentence. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 16 includes the limitation “a first and second mold… so as to laterally limit the melted material”, wherein Claim 19 recites “at least one of the first mold or the second mold comprises a roller or a sliding plate, at least one of the first mold or the second mold being constructed of at least one of ceramic, plastic, or metal” (See Claim 19 of Application). Therefore, specification recites at least one of the first mold or the second mold comprises a roller or a sliding plate, at least one of the first mold or the second mold being constructed of at least one of ceramic, plastic, or metal as corresponding structure for the claimed placeholder of “a first and second mold”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0071983 (“Ochi et al” hereinafter Ochi) and US 2017/0182698 A1(Susnjara).
Regarding Claim 16, Ochi discloses an additive manufacturing system for producing a component (shaping device 10 forms object 50 Figure 1A), the additive manufacturing system comprising: 
a substrate (shaping table 14 Figure 1A); 
a nozzle mounted relative to the substrate for depositing a material onto the substrate (head unit 12 comprises inject head102mo discharges ink from each nozzle Figure 1A-1B [0044]); 
a curing system (light sources 104 Figure 1B), wherein the curing system builds up cured material on the substrate to form the component using successive layers atop each other (104 cures the ink on top of table 14 Figure 1A-1B); and,
 a moveable molding assembly arranged on an exterior surface of the successive layers (flattening roller 106 exterior to object 50 Figure 1A-1B), the moveable molding assembly movable with the nozzle to mold the material before the material has cured (106 moves with nozzle heads 102 Figure 1B controller 30 moves head unit 12 with 106 and 102 [0058] Figure 1A). Ochi fails to teach the moveable molding assembly comprises a first mold and a second mold, the first and second molds arranged on opposing sides of the component so as to laterally limit the melted material.
However, Susnjara discloses the moveable molding assembly comprises a first mold and a second mold (roller 59 has plurality of serrated molds Figure 6A), the first and second molds arranged on opposing sides of the component so as to laterally limit the melted material (arranged on opposite sides of object in lateral direction Figure 6A).

    PNG
    media_image1.png
    480
    451
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    300
    495
    media_image2.png
    Greyscale
Ochi and Susnjara are considered to be analogous to the claimed invention because both ascertain an apparatus provided for printing or building three-dimensional object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system of Ochi such that the moveable molding assembly comprises a first mold and a second mold, the first and second molds arranged on opposing sides of the component so as to laterally limit the melted material as taught by Susnjara because it is effective in causing outlying portions of such fibers to engage and penetrate heated adjacent plies, enhancing the fusion of such plies ([0022]).

    PNG
    media_image3.png
    398
    571
    media_image3.png
    Greyscale
Regarding Claim 17, the combination of Ochi and Susnjara teaches the additive manufacturing system of claim 16, wherein the moveable molding assembly is mounted to the nozzle (Ochi, flattening roller 106 is mounted to head unit 12 with nozzles 102 Figure 1B).
Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0071983 (“Ochi et al” hereinafter Ochi) and US 2017/0182698 A1(Susnjara) as applied to claim 16 above, and further in view of US 2005/0104241 A1(“Kritchman et al” hereinafter Kritchman), submitted by applicant in IDS filed 07/28/2020. 
Regarding Claim 19, the combination of Ochi and Susnjara teaches the additive manufacturing system of claim 16. Susnjara further discloses at least one of the first mold or the second mold comprises a roller or a sliding plate (serrated roller imparts shape on object Figure 6A). Ochi in view of Susnjara are silent in disclosing at least one of the first mold or the second mold being constructed of at least one of ceramic, plastic, or metal.
	However, Kritchman discloses at least one of the first mold or the second mold being constructed of at least one of ceramic, plastic, or metal (roller 200 of correcting apparatus 150 has a surface made of aluminum or other suitable metals [0075]).
	Ochi, Susnjara, and Kritchman are considered to be analogous to the claimed invention because they are in the same field of ascertain an apparatus provided for printing or building three-dimensional object through deployment of nozzles and curing units. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system disclosed by the modified Ochi such that at least one of the first mold or the second mold being constructed of at least one of ceramic, plastic, or metal as taught by Kritchman in order to minimize wear of the roller by its cleaning blade, thereby enhancing longevity of the apparatus ([0075]).
Regarding Claim 20, the combination of Ochi and Susnjara teaches the additive manufacturing system of claim 16. The combination fails to teach the moveable molding assembly comprises at least one of pressurized air or magnetic repulsion.
	However, Kritchman discloses the moveable molding assembly (correcting apparatus 150 with roller 200 Figure 2A) comprises at least one of pressurized air or magnetic repulsion (pressure roller 800/900 Figure 8A and 9B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system as disclosed by the modified Ochi such that the moveable molding assembly comprises at least one of pressurized air or magnetic repulsion as taught by Kritchman so that the roller's surface rotates at the same tangent speed as the relative speed of the object towards roller 800, to condense the dispensed material and thereby help improve the printing quality ([0095]).
Regarding Claim 21, the combination of Ochi and Susnjara teaches the additive manufacturing system of claim 16. The combination fails to teach the moveable molding assembly comprises at least one of a cooling system or a non-stick system.
	However, Kritchman discloses the moveable molding assembly comprises at least one of a cooling system or a non-stick system (roller 700 has cooling jacket 705 and cooling fan 720 Figure 7A-7B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system as disclosed by the modified Ochi such that the molding assembly comprises at least one of a cooling system or a non-stick system as taught by Kritchman in order to reduce the shrinkage effect, to cool the top layer during the building process, which leads to a fabrication of a more desired object ([0093-0094]).
Regarding Claim 22, the combination of Ochi and Susnjara teaches the additive manufacturing system of claim 16. The combination fails to teach one or more sensors that monitor the exterior surface of the layers, the moveable molding assembly moveable based on the monitoring.
However, Kritchman discloses one or more sensors for monitoring of the exterior surface of the layers (150 has sensing apparatus 230 Figure 2A), the moveable molding assembly configured to move based on the monitoring (contact sensed by device 230 can be processed by controller 155 to move apparatus 150 [0079] Figure 1A, 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system as disclosed by the modified Ochi such that one or more sensors that monitor the exterior surface of the layers, the moveable molding assembly moveable based on the monitoring as taught by Kritchman in order to determine whether a collision of the printing apparatus and the object being printed has occurred or may likely occur, which will increase the longevity of the system due to the preemptive detection of damage ([0077]).
	Regarding Claim 23, the combination of Ochi and Susnjara teaches the additive manufacturing system of claim 16. The combination fails to teach the moveable molding assembly is placed in a predetermined location with respect to the material, the predetermined location comprising at least one of forward, beside, or aft of the material.
	However, Kritchman discloses the moveable molding assembly is placed in a predetermined location with 
respect to the material (correcting apparatus 150 may move dependent and determined on material in tray 140 [0068]), the predetermined location comprising at least one of forward, beside, or aft of the material (150 is shown at aft of object 120 and can move accordingly to other positions [0068] Figure 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system as disclosed by the modified Ochi such that the moveable molding assembly is placed in a predetermined location with respect to the material, the predetermined location comprising at least one of forward, beside, or aft of the material as taught by Kritchman in order to enable a subsequent layer(s) to be deposited and optionally altered by roller 200, leading to a more efficient manufacturing process ([0068]).
Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0071983 (“Ochi et al” hereinafter Ochi) and US 2017/0182698 A1(Susnjara) as applied to claim 16 above, and further in view of US2020/0361145 A1 (“Tsao et al” hereinafter Tsao).
Regarding Claim 24, the combination of Ochi and Susnjara teaches the additive manufacturing system of claim 16. The combination fails to teach the material comprises at least one of a powder or wire.
However, Tsao discloses the material comprises at least one of a powder or wire (solid metal wire in material supply unit 402 Figure 8, [0076-0077]).
Ochi, Susnjara, and Tsao are considered to be analogous to the claimed invention because they are in the same field of ascertain an apparatus a system for additive manufacturing, through means of extrusion, fusion welding, and layer deposition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system as disclosed by the modified Ochi such that the material comprises at least one of a powder or wire as taught by Tsao so that a single solid wire 470 acting as a piston to its melt in a supply duct of fixed cross-sectional area can provide various volume flow rates, by varying feed rate, to satisfy the need of dispensing of materials of different sizes (widths) ([0103]).
Regarding Claim 25, the combination of modified Ochi and Tsao teaches the additive manufacturing system of claim 24. Tsao further teaches the curing system comprises at least one of a laser generator, an electron gun, a plasma generator, a cold spray system, or an arc welding system (the heating source for the molten metal dispensed from the head can be gas tungsten-arc welding [0111] heating unit 801 Figure 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system as disclosed by the modified Ochi such that the curing system comprises at least one of a laser generator, an electron gun, a plasma generator, a cold spray system, or an arc welding system as taught by Tsao in order to locally preheat the base material at a targeted dispensing location, to sufficiently heat up the solidified material in a short time ([0111]).
Regarding Claim 26, the combination of modified Ochi and Tsao teaches the additive manufacturing system of claim 25. Tsao further teaches the wire is moveably positioned through the nozzle (metal wire 470 positioned through nozzle structure [0084] and pushed out exit 405 Figure 12a) and arranged adjacent to the substrate (material supply unit discharges metal onto substrate Figure 22), the curing system melts a distal end of the wire as the distal end of the wire is fed through the nozzle (heating unit 801 heats metal through exit nozzle structure Figure 22), the melted wire being used to build up the component using successive layers atop each other (to build up layers of metal material 451 on substrate Figure 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system as disclosed by the modified Ochi such that the wire is moveably positioned through the nozzle and arranged adjacent to the substrate, the curing system configured to melt a distal end of the wire as the distal end of the wire is fed through the nozzle, the melted wire being used to build up the component using successive layers atop each other as taught by Tsao in order to locally preheat the base material at a targeted dispensing location, to sufficiently heat up the solidified material in a short time ([0111]).
Regarding Claim 27, the combination of modified Ochi and Tsao teaches the additive manufacturing system of claim 25. Tsao further teaches the wire is melted using inert gas shielding in either an open environment or in a sealed chamber (inert gas blows through casing 497 to protect metal wire 470 Figure 8, [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system as disclosed by the modified Ochi such that the wire is melted using inert gas shielding in either an open environment or in a sealed chamber as taught by Tsao in order to prevent oxidation of metal, leading to a more efficient printing process ([0076]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US2018/0071983 (“Ochi et al” hereinafter Ochi) and US 2017/0182698 A1(Susnjara), as further evidenced by US20170120336A1 (“DeMuth et al.” herein after DeMuth). 
Regarding Claim 28, the combination of Ochi and Susnjara teaches the additive manufacturing system of claim 16. The combination does not explicitly teach the component comprises a wind turbine component, the wind turbine component comprises at least one of a rotor, a nacelle, a tower, a blade root section, a blade tip section, a spar cap, a shear web, or a rotor blade panel, the rotor blade panel comprising at least one of a pressure side surface, a suction side surface, a trailing edge, a leading edge, or combinations thereof.
However, it would be have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the device of the combination of Ochi and Susnjara, with all the structural limitations of Claim 16, is capable of producing a wind turbine component as claimed in Claim 28, as a matter of engineering design choice. This is evidenced by DeMuth, where in Figure 19B, a wind turbine is produced by the additive manufacturing technique described in its disclosure. It would then further be obvious that the modified Ochi’s device, with the functionalities of Claim 16, can not only produce a wind turbine component, but that the wind turbine component produced can comprise of a rotor, a nacelle, a tower, a blade root section, a blade tip section, a spar cap, a shear web, or a rotor blade panel, the rotor blade panel comprising at least one of a pressure side surface, a suction side surface, a trailing edge, a leading edge, or combinations thereof. Thus, it would be obvious to one of ordinary skill in the art that the device of the modified Ochi is fully capable of producing a wind turbine component, the wind turbine component comprises at least one of a rotor, a nacelle, a tower, a blade root section, a blade tip section, a spar cap, a shear web, or a rotor blade panel, the rotor blade panel comprising at least one of a pressure side surface, a suction side surface, a trailing edge, a leading edge, or combinations thereof and would have reasonable success in doing so.
Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive. 
The Applicant argues the Susnjara reference fails to teach or suggest the movable molding assembly comprises a first mold and a second mold, the first and second molds laterally limit the melted material by being arranged on opposing sides of the component. Specifically, the Susnjara reference discloses a singular roller with various options for the bead engaging portion of the roller and the roller placed on top of a bead of molten material engaging and compressing the bead instead of being on opposing sides of the component. 
The Examiner respectfully disagrees. In the 12/07/2021 Office Action, the Examiner is interpreting the Susnjara reference with a roller 59, corresponding to moveable molding assembly as instant application, with a plurality of serrated molds, corresponding to the first and second mold of the instant application as shown in attached Figure 6A below. The first serrated mold and the second serrated mold are arranged on the opposite side of the component AND laterally limit the melted material. Furthermore, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (MPEP 2144. IV). In this case, the rollers with a plurality of serrated molds from the Susnjara are performing the function of compressing a bead, but at the same time, capable of limiting the melted material by being arranged on opposing sides of the component as recited in currently amended claim 16. Therefore, the combination of Ochi and Susnjara does discloses all of the functional and structural 
    PNG
    media_image4.png
    686
    597
    media_image4.png
    Greyscale
limitations of claim 16 and the rejection is maintained.
In conclusion, the combination of Ochi and Susnjara reference does teach all of the claimed limitations. Therefore, the 35 USC 103 rejections of dependent claims 17 and 19-28 are also maintained since claim 16 is not allowable over the art of the record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754